Citation Nr: 0622511	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who died in May 2001, served on active duty 
from November 1942 to August 1948.  The appellant is his 
surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the RO.

In its decision, the RO denied the appellant's claim for 
accrued benefits.  The appellant disagreed with that 
decision; and in February and November 2005, she was issued 
a Statement of the Case (SOC) and a Supplemental Statement 
of the Case (SSOC), respectively.  However, she did not 
perfect an appeal.  Therefore, the decision with respect to 
accrued benefits became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).  Accordingly, the Board 
has no jurisdiction over that claim, and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2005).  

In April 2006, the appellant's representative notified the 
Board that it would no longer represent the appellant.  

In May 2006, the RO notified the appellant of her options 
in appointing a new representative.  However, she did not 
avail herself of that opportunity.  Accordingly, she is no 
longer represented in this case.


FINDINGS OF FACT

1.  The veteran died in May 2001 as a result of bradycardic 
arrest secondary to coronary artery disease.

2.  The fatal bradycardic arrest and coronary artery 
disease were first manifested many years after service, and 
there is no competent evidence that either was in any way 
related to service or to the first year after the veteran's 
discharge from service.

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of an abscess of the left 
middle finger, evaluated as 10 percent disabling.

4.  Service-connected disability did not contribute 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  Bradycardic arrest and coronary artery disease were not 
the result of disease or injury incurred in or aggravated 
by service, nor could they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The criteria for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for 
the cause of the veteran's death, so that she may receive 
dependency and indemnity compensation (DIC).  She maintains 
that the veteran's fatal heart disease was due, at least in 
part, to asbestos exposure in service.  However, after 
reviewing the claims file, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  Absent service connection for the cause of the 
veteran's death, the appellant is not entitled to DIC.

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the appellant in the development of her claim for 
DIC.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in May 2005, the RO informed the 
appellant that in order to support her claim for DIC, the 
evidence had to show that the veteran died on active duty 
or that he died from a service-connected disease or injury.  

The RO notified the appellant and her then-representative 
of the following:  (1) the information and evidence not of 
record that was necessary to substantiate the appellant's 
claim; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) 
the information and evidence that the appellant needed to 
provide, such as employment records and records of the 
veteran's treatment by private health care providers; and 
(4) the need to furnish VA any other information or 
evidence in the appellant's possession that pertained to 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

However, the RO stated that it was ultimately the 
appellant's responsibility to make sure that it received 
all of the requested records which weren't in possession of 
the Federal government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

The SOC and SSOC's also notified the appellant of the 
evidence which had been obtained in support of her appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ, in this 
case the RO) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  However, 
the notice with respect to the claim for DIC was not sent 
to the veteran until after the rating decision in January 
2003.  Nevertheless, any defect with respect to the timing 
of that notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Moreover, since May 2005, the RO has received 
additional evidence in conjunction with the appeal, and the 
appellant has been offered a chance to present further 
argument in support of her claim.

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006), which held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Those five elements included:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) required VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim 
as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, that notice 
had to include information regarding the disability rating 
and effective date of the award should service connection 
be granted.  Id.  

As noted above, the appellant was provided with notice of 
the type of information and evidence needed to substantiate 
her claim for DIC.  However, she was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or the effective dates should DIC be 
granted.  

Despite the inadequate notice provided to the appellant, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Indeed, since the appeal has been denied by the Board, any 
discussion regarding the degree or disability or the 
effective date is of no force or effect. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of the 
evidence necessary to support her claim for DIC.  It 
appears that all relevant evidence identified by the 
appellant has been obtained and associated with the claims 
folder.  Indeed, she has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support her claim.  

In this regard, the Board notes that the veteran died at 
Wake Forest University Baptist Medical Center (Medical 
Center).  In July 2001, the RO requested those records 
directly from the Medical Center.  Later that month, the 
Medical Center requested that the appellant sign an 
authorization to release such information.  

In September 2001, the RO notified the appellant that due 
to a change in North Carolina state law, the hospitals 
within the state were no longer accepting VA's standard 
release of information form in death cases.  Therefore, the 
RO requested that the appellant obtain a copy of the report 
from the Medical Center and submit it to VA.  To date, the 
appellant has not obtained that report.

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
the issue on appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with her the claim for DIC.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Generally, when a veteran dies after December 31, 1956, 
from a service-connected or compensable disability, VA 
shall pay DIC to such veteran's surviving spouse, children, 
and parents.  38 U.S.C.A. § 1310.

The death of a veteran will be considered to have been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Even if the disease at issue is initially diagnosed after 
the veteran's discharge from service, service connection 
may still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, the death certificate shows that the veteran 
died in May 2001 at the age of 75.  The cause of death was 
bradycardic arrest due to coronary artery disease.  

The veteran's service medical records are completely 
negative for any complaints or clinical findings of 
cardiovascular disease.  Such disease was first manifested 
in 1980 by hypertension.  Additional heart disability, 
including atherosclerosis, ischemic heart disease, 
arteriosclerosis, congestive heart failure, and a 
myocardial infarction, were not reported until later in the 
1980's (see, e.g., the report of a May 1981 examination 
performed for the Social Security Administration).  

However, despite the current diagnoses, there is no 
competent evidence of record that any of the veteran's 
cardiovascular disabilities were in any way related to 
service or to the first year after the veteran's discharge 
from service.  Accordingly, service connection for the 
fatal cardiovascular disease is not warranted on a direct 
or presumptive basis.

The primary thrust of the appellant's contentions is that 
the veteran's fatal disease was related to exposure to 
asbestos in service.  Although private physicians, such as 
R. C., M.D. (September 2000) have reported that the veteran 
had pleural disease related to asbestos exposure in 
service, there is no competent evidence on file that such 
disability was in any way related to the cause of the 
veteran's death.  Not only is the death certificate 
negative in that regard, a VA physician (January 1980) who 
reviewed the claims file found no evidence of a nexus 
between the claim asbestos-related disease and the 
veteran's death.

In fact, the only reports of such a nexus come from the 
appellant.  As a lay person, however, she is only qualified 
to report on matters which are capable of lay observation.  
She is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
opinion, without more, cannot be considered competent 
evidence of service connection for the cause of the 
veteran's death.  Absent such evidence, entitlement to DIC 
is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


